          Case 1:18-mc-00167-ABJ Document 2 Filed 11/14/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

            v.
                                                          Crim. No. 17-cr-201-1 (ABJ)
 PAUL J. MANAFORT, JR.,

                 Defendant.




                   MOTION FOR CONSENT ORDER OF FORFEITURE

       The United States of America, by and through Special Counsel Robert S. Mueller, III, and

with the consent of the defendant Paul J. Manafort, Jr., respectfully moves for entry of the attached

Consent Order of Forfeiture, pursuant to Federal Rule of Criminal Procedure 32.2(b)(2). The

factual and legal basis for the Order is set forth therein, consistent with defendant’s Plea Agreement

(Doc. 422) and Statement of the Offense (Doc. 423).



                                               Respectfully submitted,

                                               Robert S. Mueller, III
                                               Special Counsel

Dated: October 5, 2018                 By:     _/s/ Andrew Weissmann________________
                                               Andrew Weissmann
                                               Jeannie S. Rhee (D.D.C. Bar No. 464127)
                                               Greg D. Andres (D.D.C. Bar No. 459221)
                                               Kyle R. Freeny
                                               U.S. Department of Justice
                                               Special Counsel’s Office
                                               950 Pennsylvania Avenue NW
                                               Washington, D.C. 20530
                                               Telephone: (202) 616-0800
